Carroll, J.
The defendant by an agreement in writing, dated September 25, 1920, purchased from the plaintiff one hundred tons of steel. The dimensions, weights and price were fixed by the agreement. The steel was to be delivered “ f.a.s. vessel, Army Base, South Boston,” the defendant agreeing to furnish “ permits promptly, when ship arrives.” The plaintiff testified that permits from railroads and steamship companies were necessary before delivery could be made and that the defendant failed to supply these permits. The judge found for the plaintiff and ruled that under the contract the defendant was bound to furnish permits within a reasonable time, that “ ship ” meant any ship which the defendant might procure to carry the steel.
The necessary permits for delivery, according to the contract, were to be supplied by the defendant. His promise to pay for the steel was unconditional. The ¿time of delivery depended upon his furnishing the permit when the ship arrived. But the defendant’s promise was not conditional on his securing a particular ship; he was at liberty to supply any ship for this purpose, and if one was not furnished within a reasonable time the plaintiff could recover for the defendant’s breach. The time of delivery being contingent on a future event within the defendant’s control, the plaintiff could recover damages if the event did not occur as contemplated within a reasonable time. De Wolfe v. French, 51 Maine, 420, 421. Noland v. Bull, 24 Ore. 479, *82484. Nunez v. Dautel, 19 Wall. 560, 562. Williston v. Perkins, 51 Cal. 554.
The contract was fully set out in the writing. By the judge’s finding for the plaintiff on the facts, and by reason of his refusal to give the rulings requested by the defendant, it becomes unnecessary to consider the effect of the parol evidence introduced by the defendant.
There was no reversible error in the rulings of the presiding judge.

Order dismissing report afirmed.